Case 8:19-cv-00423-WFJ-SPF Document 71 Filed 09/13/19 Page 1 of 3 PageID 946



                               UNITED STATES DISTRICT COURT
                             FOR THE MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

 CHRISTOPHER MARK PARIS, and                                    Case No. 8:19-cv-00423
 OXEBRIDGE QUALITY RESOURCES
 INTERNATIONAL, LLC                                             Judge William F. Jung
                                                                Magistrate Judge Sean P. Flynn
 Plaintiffs

 v.

 WILLIAM LEVINSON,
 LEVINSON PRODUCTIVITY
 SYSTEM, PC, a Pennsylvania
 Corporation, GUBERMAN PMC, a
 Connecticut Corporation, DARYL
 GUBERMAN, an Individual,
 DONALD LABELLE, an
 Individual
                                            /

            JOINT MOTION OF WILLIAM LEVINSON, LEVINSON PRODUCTIVITY
        SYSTEM, PC & CHRISTOPHER MARK PARIS AND OXEBRIDGE QUALITY
      RESOURCES INTERNATIONAL, LLC TO SEAL CONFIDENTIAL SETTLEMENT
                               AGREEMENT

        COMES NOW Christopher Mark Paris, Oxebridge Quality Resources International, LLC

and WILLIAM LEVINSON, LEVINSON PRODUCTIVITY SYSTEM, PC (collectively herein

referred to as the “parties”), through undersigned counsel and and hereby files this Motion to Seal

the Settlement Agreement entered between the parties, and states in support thereof as follows:

        1. On September 11, 2019, the Court held a hearing to discuss the Joint Stipulation of

              Dismissal (Doc. 66) entered by Levinson Productivity System, PC and William

              Levinson (collectively referred to as “Levinson”) and the Plaintiffs.

        2. The Joint Stipulation incorporated by reference a settlement agreement entered between

              the Plaintiffs and Levinson, which the Court had not yet reviewed. Accordingly, counsel

                                                    1
Case 8:19-cv-00423-WFJ-SPF Document 71 Filed 09/13/19 Page 2 of 3 PageID 947



           were directed by the Court to submit a Motion to seal in reference to the settlement

           agreement and to submit to the Court for an in camera inspection.

       3. Accordingly, attached hereto as Exhibit “A” is the referenced settlement agreement,

           which is being sent to chambers directly and is not being electronically filed.

        WHEREFORE, the parties pray that the Court enters an order dismissing Levinson per

 the terms of the joint stipulation, enters the settlement agreement into the record, sealing the

 content of the Confidential Settlement Agreement, and that the Court retains jurisdiction to

 enforce the terms of the settlement agreement.

Respectfully submitted this 13th day of September, 2019.

/s/ Matthew D. Miller                                        /s/ Glen H. Shrayer
Matthew D. Miller, Esq.                                      Glen H. Shrayer, Esq.
Florida Bar No. 177547                                       Shrayer Law Firm, LLC
BAUMANN, GANT, & KEELEY, P.A.                                912 South Andrews Avenue
1000 North Ashley Drive, Suite 270                           Ft. Lauderdale, FL 33316
Tampa, FL 33602                                              Tel: (954) 601-3732
Tel: (813) 252-5353                                          ghs@shrayerlaw.com
mmiller@baumannlegal.com                                     Counsel for Plaintiffs
ddeboliac@baumannlegal.com
misaac@baumannlegal.com
Counsel for William Levinson
and
/s/ Mark Tischhauser
Mark Tischhauser, Esq.
Tischhauser Law Group
2005 Pan Am Circle, Suite 200
Tampa, FL 33601
Tel: (813) 877-6442
service@tischhauserlaw.com
Counsel for Levinson Productivity Systems, P.C.




                                                  2
Case 8:19-cv-00423-WFJ-SPF Document 71 Filed 09/13/19 Page 3 of 3 PageID 948



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and complete copy of this document was
electronically filed with the clerk of courts in Middle District of Florida on the 13th day of
September 2019.

                                              Respectfully submitted,

                                              Shrayer Law Firm, LLC.
                                              912 South Andrews Avenue
                                              Fort Lauderdale, FL 33316
                                              Tel. (954) 601-3732
                                              Email: ghs@shrayerlaw.com


                                              /s/Glen H. Shrayer

                                               Glen H. Shrayer, Esq.
                                               Fl Bar No. 57253




                                                 3
